542 S.E.2d 215 (2000)
351 N.C. 359
Gregory OSBURN and Joy C. Osburn
v.
DANEK MEDICAL, INC., Sofamor-Danek Group, Inc., Warsaw Orthopaedic, Inc., Keith M. Maxwell, M.D., P.A., and St. Joseph's Hospital.
No. 549A99.
Supreme Court of North Carolina.
February 3, 2000.
Donald B. Hunt, Raleigh, for Osburns.
J. Donald Cowan, Jr., Lisa Frye Garrison, Greensboro, for Danek Medical, Inc., Sofamor-Danek Group, Inc. and Warsaw Orthopaedic, Inc.
Joseph W. Williford, Raleigh, for Keith M. Maxwell, M.D.
Joseph W. Williford, Brian O. Beverly, Raleigh, for Keith M. Maxwell, M.D. and Keith M. Maxwell, M.C., P.A.
Isaac N. Northrup, Jr., Jacqueline D. Grant, Asheville, for St. Joseph Hospital.
Prior report: 135 N.C.App. 234, 520 S.E.2d 88.

ORDER
Upon consideration of the petition for discretionary review, filed by Plaintiffs in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Denied by order of the Court in conference, this the 3rd day of February 2000."
Accordingly, only those issues which are the basis of the dissenting opinion in the Court of Appeals shall be presented to this Court in briefs. The Plaintiffs' new brief so limited in scope shall be filed with this Court not more that 30 days from the date of certification of this order.
*216 Plaintiff shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.